Case 2:20-mc-00119-DBH Document 13 Filed 02/26/21 Page 1 of 1          PageID #: 62



                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


 TROY WILLIAMS,                             )
                                            )
                          PLAINTIFF         )
                                            )
 V.                                         )       MISC. NO. 2:20-MC-119-DBH
                                            )
 AIRE SERV LLC,     ET AL.,                 )
                                            )
                          DEFENDANTS        )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On February 8, 2021, the United States Magistrate Judge filed with the

court, with copies to the parties, his Recommended Decision on Defendants’

Motion for Turnover Order. The time within which to file objections expired on

February 22, 2021, and no objections have been filed. The Magistrate Judge

notified the parties that failure to object would waive their right to de novo review

and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED. The defendants’ motion for a turnover order is DENIED

WITHOUT PREJUDICE    to the defendants’ ability to request a turnover order in

accordance with Maine law.

      SO ORDERED.

      DATED THIS 26TH DAY OF FEBRUARY, 2021

                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE
